Citation Nr: 0516726	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for pleomorphic sarcoma of 
the left lower leg.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Buffalo, 
New York, which denied service connection for pleomorphic 
sarcoma of the left leg.

On June 13, 2005, the Board granted the veteran's motion for 
advancement of his appeal on the Board's docket.  38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for pleomorphic sarcoma of the left lower leg, and VA has 
made reasonable efforts to develop such evidence.

2.  The weight of the competent medical evidence establishes 
a nexus between the veteran's current pleomorphic sarcoma of 
the left lower leg and active service.


CONCLUSION OF LAW

Pleomorphic sarcoma of the left lower leg was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

The courts have interpreted 38 U.S.C.A. § 1154(b) as still 
requiring competent evidence of a current disability, and of 
a link between the current disability and service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Factual Background

The veteran's complete service medical records have not been 
obtained, and they are presumed to have been destroyed in a 
1973 fire at the National Personnel Records Center (NPRC).  
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that when a veteran's service records 
are presumed to have been destroyed in that fire, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See Gregory v. Brown 8 Vet. App. 563, 570 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365,367 (1991).

Private outpatient treatment records dated in 2002 show the 
veteran developed a left lower leg sarcoma.  A September 2002 
surgical pathology report revealed a diagnosis of left leg 
mass, high-grade pleomorphic sarcoma.

Private magnetic resonance imaging (MRI) testing of the left 
lower extremity, completed in September 2002, revealed a mass 
which was 4.6 x 3.05 x 1.2 centimeters in the subcutaneous 
area of the anterior upper calf.  

During an October 2002 radiation oncology consultation, the 
veteran reported a history of a gunshot wound to his left 
lower leg 60 years ago while serving in World War II.  He 
denied any residual deficits from the injury but did explain 
that a mass was growing in the area of the gunshot wound.  
The diagnosis was high-grade pleomorphic sarcoma of the left 
lower leg.
 
A November 2002 private clinic record reported that the 
veteran had undergone seven radiation treatments to his left 
lower extremity.  The veteran claimed that the size of the 
mass was enlarging.  The diagnostic impression was a high-
grade pleomorphic sarcoma, either malignant fibrous 
histiocytoma or deep differentiated liposarcoma of the 
anterior aspect of the lower portion of the left lower 
extremity.  

In a March 2003 private medical opinion, W.G.K., Chief of the 
Sarcoma/Melanoma Surgical Oncology Division, opined that 
there was no way that he could absolutely say that the tumor 
was related to the gunshot wound but he explained that the 
tumor certainly "could" be related to the veteran's gunshot 
wound.  

In an April 2004 private medical opinion, M.J.F., M.D., 
F.A.C.S., reported that he had treated the veteran in August 
2002 when he presented with a lump on his left anterior leg, 
which was located at the same location where the veteran was 
apparently wounded in World War II.  He further stated that a 
malignancy developed at the site of the gunshot wound.

In April 2004 and July 2004 private medical statements, D.Y., 
M.D., reiterated the veteran's medical history, and opined 
that it was "probable" that the gunshot wound sustained by 
the veteran in service, contributed to the development of 
sarcoma.   

The veteran submitted numerous statements in which he 
reported that when he joined the Army he was assigned to 
Glider School and earned his Glider Badge.  He traveled to 
England, France and Belgium.  While in Belgium he parachuted 
from a plane and landed in a tree.  He reported that while he 
was in the tree, a German soldier shot him in the leg.  He 
pretended that he was dead and thereafter a medic came to 
tend to his injury.  He never sought treatment for the wound 
because it eventually healed but he did sustain a large scar 
on his leg.  

Analysis

With regard to the three elements needed for direct service 
connection, there is, as just noted, competent evidence of a 
current disability.  Furthermore, the veteran's accounts of 
his gunshot wound to his left lower leg have been consistent 
through the years.  

The available service department records show that the 
veteran was awarded a Glider Badge and participated in the 
Ardennes Campaign.  Thus, his report of being shot while on a 
glider mission in Belgium is consistent with the known 
circumstances of his service.  The veteran's statements 
provide competent evidence of an injury to his left lower 
extremity while in service.  38 U.S.C.A. § 1154(b).  

There is some evidence against the veteran's history, 
notably, service department records report that he received 
no wounds or injuries, and his duties at the time of 
separation from service, were as a cook.  However, this is 
not the clear and convincing evidence that would be necessary 
to rebut the veteran's report of injury during combat.

Additionally, at least two private medical opinions have been 
elicited, which link the veteran's pleomorphic sarcoma of the 
left lower leg to his in-service gunshot wound.  There is no 
competent opinion to the contrary.

In sum, based on all the evidence, the Board finds that there 
is a reasonable doubt that the veteran's current pleomorphic 
sarcoma of the left lower leg is secondary to the veteran's 
gunshot wound of his left lower leg, which was incurred 
during service.  See 38 C.F.R. § 3.303(d) (2004).  The 
evidence is approximately balanced, for and against the 
claim, and the benefit of the doubt is to be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002).  
The Board concludes that the veteran's current disability was 
incurred in service, and service connection is warranted.


ORDER

Service connection for pleomorphic sarcoma of the left lower 
leg is granted.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


